Citation Nr: 0935584	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-12 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to higher initial ratings for degenerative 
disc disease of the cervical spine, rated as 10 percent 
disabling for the period prior to December 8, 2005, and as 20 
percent disabling thereafter. 	

2.  Entitlement to higher initial ratings for residuals of a 
right clavicle fracture, rated as noncompensably disabling 
for the period prior to December 8, 2005, and as 20 percent 
disabling thereafter.

3.  Entitlement to an initial compensable rating for 
residuals of a brachial plexus injury.  

4.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003  rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which, in pertinent part, 
granted entitlement to service connection for degenerative 
disc disease of the cervical spine with an initial 10 percent 
rating assigned, effective August 12, 2002; granted 
entitlement to service connection for residuals of a right 
clavicle fracture and residuals of a brachial plexus injury 
with separate noncompensable ratings assigned, effective 
August 12, 2002. 

In a May 2006 rating decision the RO granted ratings of 20 
percent for degenerative disc disease of the cervical spine 
and residuals of a right clavicle fracture, each effective 
December 8, 2005.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claims for increased 
evaluations for cervical spine and right clavicle 
disabilities remain before the Board.

In January 2007, the Veteran provided testimony at a 
videoconference hearing before the undersigned.  The Veteran 
also provided testimony at a videoconference hearing before a 
hearing officer at the Philadelphia RO in October 2005.  
Transcripts of both hearings are of record.

The Veteran's appeal was previously before the Board in March 
2007 when the Board remanded the case for further action by 
the originating agency.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 23, 2002, degenerative disc disease of 
the Veteran's cervical spine was manifested by moderate 
intervertebral disc syndrome.

2.  Beginning September 23, 2003, degenerative disc disease 
of the Veteran's cervical spine was manifested by moderate 
limitation of motion, or limitation of flexion to between 15 
and 30 degrees, without incapacitating episodes necessitating 
bed rest prescribed by a physician.

2.  Beginning September 23, 2002 the Veteran's neurologic 
component of degenerative disc disease of the Veteran's 
cervical spine has been manifested by moderate incomplete 
paralysis of the lower radicular group on the right and 
severe incomplete paralysis of the lower radicular group on 
the left.

3.  For the period prior to December 8, 2005, the residuals 
of a right clavicle fracture were manifested by pain and 
limitation of motion; movement of the arm was possible beyond 
the shoulder level, and there was no malunion or nonunion of 
the clavicle, scapula, or humerus.  

4.  For the period beginning December 8, 2005, the residuals 
of a right clavicle fracture are manifested by pain, 
limitation of motion, and thickening of the clavicle; range 
of motion of the arm is not limited to midway between the 
side and shoulder and there is no recurrent dislocation of 
the scapulohumeral joint.

5.  Residuals of a brachial plexus injury do not do not 
include any neurological impairment of the right upper 
extremity.


CONCLUSIONS OF LAW

1.  Throughout the claims period, the schedular criteria for 
a rating of 20 percent, for cervical degenerative disc 
disease have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5287, 5290, 5293 (2003); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2008).

2.  For the period beginning September 23, 2002, the 
Veteran's cervical spine disability warrants separate 
disability ratings of 40 percent, each for neurological 
impairment of each upper extremity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8512 (2006). 

3.  The schedular criteria for a compensable rating for the 
period prior to December 8, 2005, and a rating in excess of 
20 percent for the period beginning December 8, 2005, for 
residuals of a right clavicle fracture are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2006).

4.  The schedular criteria for a compensable rating for 
residuals of a brachial plexus injury are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.31, 4.120, 4.124a, Diagnostic 
Code 8510 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009) defined VA's duty to 
assist a veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

These appeals arise from disagreement with initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  The Veteran's 
representative has pointed out that the Board's March 2007 
remand ordered that that copies of the Veteran's VA Medical 
Center (VAMC) treatment records for the period beginning 
February 2006 be obtained, including a report of a cervical 
spine MRI from March 2006.  He contends that these records 
were not obtained; however an entire volume of the claims 
folder is taken up by VA treatment records requested in May 
2007.  He was afforded subsequent VA examinations but these 
do not refer to additional treatment.  While the requested 
VAMC records have been added to the claims folder, they do 
not indicate that the Veteran underwent an MRI of his 
cervical spine in March 2006.  Instead, the Veteran was 
provided an MRI of his lumbar spine in March 2006.  The Board 
therefore concludes that further efforts to obtain any 
records of a March 2006 cervical spine MRI would be 
fruitless.  

Additionally, all records pertaining to the Veteran's Social 
Security disability claim have been obtained.  The Veteran 
has been provided proper VA examinations in response to his 
appeals for higher initial ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Background

Upon VA orthopedic examination in January 2003, the Veteran 
complained of pain in his right shoulder as well as a pins 
and needles feeling affecting his hands, the left worse than 
right.  He had injured his right clavicle during an in-
service motor vehicle accident and had sustained occupational 
injuries to both shoulders.

Examination of the right hand showed a 6 centimeter (cm) 
zigzag incision on the volar aspect of the wrist that was 
deeply tender with no erythema.  There was dysesthesia 
affecting all the digits in the right hand and decreased grip 
strength.  Mild thenar atrophy was also observed.  
Examination of the left hand showed a 4.5 cm scar near the 
wrist that was nontender.  Grip strength was reduced and 
dysethesia was noted in all digits.  Thenar and hypothenar 
atrophy were also present.  

Examination of the right shoulder indicated a primarily 
healed 7 cm long scar overlying the deltoid.  It was 
minimally tender with no swelling.  Flexion of the right 
shoulder was to 150 degrees with abduction to 140 degrees, 
internal rotation to 45 degrees, and external rotation to 90 
degrees.  There was no additional loss of motion in either 
shoulder on repeated motion or evidence of fatigability or 
lack of endurance.  Impingement sign was mildly positive and 
mild periscapular atrophy was present.  No acute 
neurovascular problems were observed.  X-rays showed the 
right clavicle fracture was well-healed with no evidence of 
deformity.  

The diagnoses were a history of right clavicle fracture with 
anatomic alignment and excellent prognosis of healing, a 
right shoulder rotator cuff tear, and bilateral carpal tunnel 
syndrome.  The examiner determined that the Veteran's rotator 
cuff ear and carpal tunnel syndrome were not related to 
active duty service. 

During another January 2003 VA examination, the Veteran 
complained of constant right shoulder pain and numbness in 
his fourth and fifth fingers.  The examiner also noted that 
the in-service motor vehicle accident seemed to have resulted 
in a partial brachial plexus injury or brachial plexus 
stretch injury.  Examination of the Veteran showed pain 
during movement in the shoulders and arms.  The Veteran had 
scars resulting from a carpal tunnel release and ulnar 
transposition surgery, as well as scars on the right and left 
shoulders.  

Motor strength of the wrists was normal.  Distal muscle 
atrophy of the ulnar nerve on the left side and minimal 
weakness of the ulnar supplied left muscles were noted.  
Muscle strength in the bilateral biceps and triceps was 
normal while there was some weakness of the deltoid muscles 
on the right.  Shoulder elevation was normal and neck flexion 
and extension were normal.  Deep tendon reflexes of the upper 
extremities were normal, but sensory examination showed some 
mild ulnar nerve distribution sensory loss on both sides.  

Shoulder range of motion was significantly limited and the 
Veteran was not able to perform circumduction or elevate the 
shoulder. The examiner diagnosed bilateral injury to the 
shoulders with fracture to the clavicle and a brachial plexus 
injury with partial recovery of the nerves.  

The Veteran was sent for additional VA examinations in March 
2003.  He reported a history of neck pain since his in-
service motor vehicle accident that radiated to both upper 
extremities, worse on the left than right.  Examination of 
the cervical spine showed mid-cervical tenderness and no 
deformity.  Active painless range of motion was limited with 
flexion to 35 degrees, extension to 30 degrees, lateral 
flexion on the right to 20 degrees, lateral flexion on the 
left to 25 degrees, and lateral rotation bilaterally to 60 
degrees.  There was no instability and paraspinal tenderness.  
The Veteran did manifest bilateral trapezius diffuse 
tenderness, worse on the left.  An MRI of the cervical spine 
from February 2002 showed degenerative changes with disc 
disease and a lateral extrusion at C5-6 on the right side 
with neural encroachment.  

Examination of the right shoulder showed active flexion to 
145 degrees, abduction to 150 degrees, internal rotation to 
45 degrees, and external rotation to 90 degrees.  On repeated 
motion, the Veteran lost 10 degrees in abduction and flexion.  
Impingement sign was positive and the Veteran had significant 
subacromial tenderness.  The right clavicle had no bony 
thickening or tenderness and no abnormal mobility.  X-rays 
showed postoperative changes in the humerus with mild 
narrowing of the glenohumeral articulation.  The clavicle had 
anatomic landmarks and no evidence of angulation.  

The diagnoses were whiplash injury to the neck in a motor 
vehicle accident with degenerative disc disease and brachial 
plexus injury with radiculopathy and residual pain and 
stiffness.  

Examination of the left upper extremity indicated a 21 cm 
deeply tender scar on the left elbow and evidence of ulnar 
neuropathy.  The left elbow had full range of motion with no 
evidence of instability or tenderness.  The examiner also 
determined that it was less likely as not that the Veteran's 
current right shoulder limitation of motion was due to his 
injured right clavicle and was instead a result of work-
related rotator cuff tears.  

Upon the Veteran's second VA examination in March 2003, the 
examiner noted that a 1989 EMG and nerve conduction study had 
shown delayed ulnar sensory nerve potentials.  A February 
2002 MRI of the cervical spine had also indicated moderate 
degenerative changes and mild compression.  There was also 
lateral extrusion of the disc at C5-C6 on the right that 
compromised the thecal sac and nerve root in the foramen.  

Examination showed minimal limitation of motion of the neck 
as well as limitation of motion of the shoulder.  There was 
atrophy of the nerve-supplied muscles on the left with 
present deep tendon reflexes in the upper extremities.  

Flexion and extension of the upper extremities was normal 
with mild give-over weakness in the right wrist.  There was 
trace weakness in the muscles of the right arm.  The examiner 
concluded that the Veteran's right clavicle fracture had 
resulted in a mild brachial plexus injury that could not be 
corroborated on a needle EMG test.  The examiner found that 
the Veteran's shoulder problems were as likely as not related 
to his in-service injury.  

In December 2005, the Veteran underwent further VA 
examinations to determine the severity of his service-
connected disabilities.  The first examiner noted that it was 
difficult to separate the symptomatology from the Veteran's 
service-connected clavicle fracture and nonservice-connected 
rotator cuff tears, but the Veteran had reported having 
limited motion of the right shoulder prior to his work 
injuries.  He complained of pain in the right clavicular 
region when he attempted to lift and pain with any 
activities.  While standing, the Veteran held his right 
shoulder lower than the left and there was some prominence of 
the bone in the clavicle that was tender to touch.  Repeated 
range of motion of the right shoulder was to 90 degrees of 
flexion, 75 degrees abduction, 50 degrees of external 
rotation, and 80 degrees of internal rotation.  Recent X-rays 
showed some thickening of the proximal third of the clavicle.  

The Veteran reported having constant pain in the cervical 
spine with radiation to the right shoulder and to the 
fingertips with some radiation to the left.  He had marked 
stiffness of the neck that caused limitations when driving.  
His neck pain was made worse with movement and lifting and 
his daily activities, including house work, were limited due 
to pain and stiffness.  Tenderness was observed over the 
entire cervical spine as well as the upper right trapezius.  

Repeated range of motion showed flexion to 30 degrees, 
extension to 35 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 25 degrees, left lateral rotation to 
45 degrees, and right lateral rotation to 30 degrees.  There 
was decreased sensation in the right ulnar hand with reduced 
grip strength.  The Veteran had a scar consistent with an 
ulnar nerve transposition on the left.  A May 2005 MRI showed 
degenerative changes and protrusion of the disc producing 
significant bilateral foraminal stenosis.  

The diagnoses were residuals of a fractured right clavicle 
with an additional right rotator cuff tear and cervical spine 
degenerative disc disease with a protruding disc.  

Records of treatment from the Wilkes-Barre VA Medical Center 
show that in August 2003, the Veteran denied any radicular 
component to his cervical spine disability.  In January 2006, 
he presented with complaints of ongoing right shoulder and 
cervical pain.  There was diffuse paraspinal tenderness from 
the neck to the lower lumbar region.  The Veteran was unable 
to perform range of motion testing of the right shoulder and 
tenderness was also noted.  Grip strength and peripheral 
pulses were intact and normal.  The diagnoses were chronic 
cervical pain and a right rotator cuff tear with chronic 
pain.  

On VA neurological examination in July 2008, the Veteran 
complained of pan in the cervical spine, shoulder blades, and 
right clavicle, and numbness in the ulnar distribution, 
bilaterally.  He had a prior surgical history of left ulnar 
transposition, bilateral rotator cuff repairs, and a carpal 
tunnel syndrome surgery that was actually to remove a right 
ganglion cyst.  

Motor strength ranged from 4+/5 at the wrists, to 5/5 in 
extension of the arms.  There was small muscle atrophy along 
the left abductor pollicis brevis (thumb) that was less than 
the marked atrophy in the left dorsal interossei (abduction 
of the index finger).  

The Veteran had no current symptoms attributable to carpal 
tunnel syndrome.  Prior nerve conduction studies also 
indicated ulnar neuropathy on the left.  Imaging studies of 
the cervical spine had showed worsening degenerative changes 
and worsening root compressions and disc protrusions.  Review 
of the records did not indicate any brachial plexus lesions 
and one of the Veteran's physicians had been unable to find 
evidence of a specific brachial plexus injury.  

Physical examination showed neck range of motion limited in 
all planes and tenderness in the paraspinal muscles 
bilaterally.  There was also tenderness in the trapezius 
muscles bilaterally, as well as marked muscle atrophy in the 
left first dorsal interossei and small atrophy in the 
abductor pollicis brevis.  Wrist range of motion was limited 
due to pain.  There was marked limitation of shoulder range 
of motion.  Motor strength was normal.  Deep tendon reflexes 
were present, but sensory examination was unreliable given 
the Veteran's incapacity to delineate symptoms well.  

The examiner determined that the Veteran's upper extremity 
symptoms were attributable to cervical spine degenerative 
changes including numbness and loss of sensation in the hand.  
The Veteran also experienced neck pain, limitation of neck 
movements, and pain in the bilateral trapezius muscles due to 
his cervical degenerative changes.  There was no evidence of 
a specific brachial plexus injury on physical examination or 
in imaging studies.  The Veteran's previously diagnosed right 
hand carpal tunnel syndrome was most likely a ganglion cyst 
of the wrist that was now asymptomatic.  

The Veteran's most recent VA examination was provided in 
September 2008.  He reported worsening right clavicle and 
shoulder pain with weakness, stiffness, and giving way of the 
shoulder.  His shoulder pain was constant with no true flare-
ups, although pain did worsen depending on the weather.  

Regarding the cervical spine, he complained of constant pain 
worsening with activity such as washing the car but no true 
flare-ups.  The Veteran also experienced numbness radiating 
to the forearm and entire right hand along with some 
weakness.  He performed no outdoor activities due to his neck 
pain and was unemployed partly due to his neck and clavicle 
pain.  

Physical examination of the right shoulder indicated 
tenderness over the entire clavicle and over the shoulder and 
biceps.  Repeated range of motion of the shoulder 
demonstrated flexion to 85 degrees, abduction to 70 degrees, 
external rotation to 45 degrees, and internal rotation to 50 
degrees.  

Examination of the cervical spine showed tenderness over the 
paraspinal musculature.  Flexion was to 30 degrees with 
extension to 10 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 20 degrees, and lateral rotation to 
30 degrees bilaterally.  The Veteran reported pain in the 
shoulder and neck prior to range of motion testing with more 
pain on the extremes of motion.  There was no clinical 
evidence of reduced range of motion or function with 
repetition. 

X-rays showed mild degenerative spondylosis and mild 
degenerative disc disease of the cervical spine and evidence 
of metal orthopedic anchor from a rotator cuff repair.  The 
diagnoses were service-connected residuals from a fractured 
right shoulder with additional right rotator cuff tear and 
cervical spine degenerative disc disease with a protruding 
disc.  

As stated during a previous examination, it would be 
difficult to separate the problems in the right shoulder 
caused by the Veteran's service-connected clavicle fracture 
and the nonservice-connected rotator cuff tear.  

IV. Cervical Spine

Legal Criteria

During the pendency of this appeal, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating with a 10 percent rating assigned for mild 
symptoms.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is assigned for severe intervertebral syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. § 
4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
and cervical spine disabilities are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2007).  Intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees, but not greater than 30 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent evaluation is warranted if 
forward flexion of the cervical spine is to 15 degrees or 
less; or there is favorable ankylosis of his entire cervical 
spine.  

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2008).  

Under 38 C.F.R. 4.124a, Diagnostic Code 8512, for paralysis 
of the lower radicular group, a 20 percent rating is assigned 
when there is mild incomplete paralysis on the major or minor 
side.  Moderate incomplete paralysis warrants a 40 percent 
rating for a major extremity and a 30 percent rating for the 
minor extremity.  Severe incomplete paralysis warrants a 50 
percent rating for a major extremity and a 40 percent rating 
for a minor extremity.  Where there exists complete 
paralysis, with paralysis of all intrinsic muscles of the 
hand, and some or all flexors of the wrist or fingers (and 
substantial loss of use of the hand), a 70 percent rating is 
warranted for the major extremity and a 60 percent rating for 
the minor extremity.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  38 C.F.R. 
§ 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 38 C.F.R. § 4.124 
(2008).

Analysis

For the period prior to December 8, 2005, an increased 20 
percent evaluation is warranted for the Veteran's 
degenerative disc disease as it most nearly approximates 
moderate under Diagnostic Code 5293 (2002) for rating 
intervertebral disc syndrome.  X-rays and MRIs of the 
cervical spine during this period consistently showed 
evidence of disc disease and the March 2003 VA examiner found 
moderate degenerative changes based on a February 2002 MRI.  
The findings of atrophy and pins and needles sensation 
support the conclusion that the disability is moderate.

A rating in excess of 20 percent for cervical degenerative 
disc disease is not warranted at any time during the claims 
period as there is no evidence of more than moderate 
intervertebral disc syndrome.  Medical professionals found 
the disability to be at most moderate.  During this period he 
did have at least intermittent relief, as shown by the July 
2002 VA treatment record showing that he complained of pain 
in the lower back but there were no reported symptoms 
referable to the cervical spine.  

Prior to September 23, 2002, the rating criteria for 
intervertebral disc disease in Diagnostic Code 5293, 
contemplated both neurologic and orthopedic manifestations of 
that disability.  VAOPGCPREC 36-97; 63 Fed. Reg. 31262 
(1998).  Hence separate ratings for these manifestation 
during this period were not warranted.  See 38 C.F.R. § 4.14 
(2008) (prohibiting the use of the same manifestations of 
disability to evaluate multiple diagnoses).

The medical evidence of record also establishes that while 
the Veteran's cervical spine disability was manifested by 
limitation of motion, prior to September 23, 2002, it was not 
more than moderate, as would be needed for a 30 percent 
rating under the then applicable Diagnostic Code 5290.  
During this period, the Veteran could forward flex to 35 
degrees.  The rating schedule did not specify the range of 
motion that equated to moderate or severe limitation.  The 
current criteria specify that limitation of motion to 35 
degrees equates to a 20 percent rating and that normal 
forward flexion is to 45 degrees.  38 C.F.R. § 4,71a, Plate V 
(2008).  Hence, the Veteran had most of the normal range of 
motion.  Such limitation cannot be deemed severe under 
Diagnostic Code 5290.

Beginning on September 23, 2002, the disability could have 
been rated on the basis of incapacitating episodes, defined 
as periods of physician prescribed bed rest.  There is no 
evidence of such episodes, nor has it been contended that 
there have been any periods of doctor prescribed bed rest.  
Therefore, an evaluation in excess of 20 percent is not 
warranted at any time throughout the claims period under 
Diagnostic Code 5293 (2003) or 5243 (2008).

Also beginning on September 23, 2002, separate ratings were 
available for the neurologic and orthopedic manifestations of 
intervertebral disc disease.

The Veteran continued to exhibit moderate limitation of 
motion as shows by the fact that forward flexion was 
generally found to be limited to 30 degrees with a combined 
range of motion of 140 degrees.  These measurements took into 
account functional factors.  38 C.F.R. §§ 4.40, 4.45.  He 
continued to have most of the normal range of motion, and a 
range of motion that would not approximate the criteria for 
more than a 20 percent rating under Diagnostic Code 5290 or 
the current rating criteria.  Accordingly, for the period 
since September 23, 2002, the Veteran has been entitled to a 
20 percent rating for orthopedic manifestations of his 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 
(2003), 5235-5243 (2008).

Although the Veteran has been diagnosed with carpal tunnel 
syndrome and a possible brachial plexus injury to account for 
his neurological complaints, the July 2008 VA neurologist 
determined that most, if not all, the symptoms of bilateral 
numbness of the upper extremities was due to his cervical 
degenerative disc disease.  

Separate ratings are warranted for the neurologic 
manifestations of the disability under the criteria in effect 
since September 23, 2002.  Examiners have not identified the 
nerves involved, although an EMG had previously identified 
disability of the ulnar nerve on the left.  The recent 
neurologic examiner found nerve root compression at C3-C4 and 
disc disease at C5-C6 and C6-C7 and attributed neurologic 
symptoms in both upper extremities to the cervical spine 
disease.  Most of the symptoms reported on examination have 
been in the hand and wrist.  Criteria for the lower radicular 
group of the cervical spine envision impairment of the nerves 
in the hand and wrist.  38 C.F.R. § 4.124a, Diagnostic Code 
8512.  It is therefore appropriate to rate the disability 
under that code.

Most of the findings have been sensory, but there was some 
mild diminution of motor power in the wrists, elbows and 
shoulders.  There was also marked atrophy in the left thumb 
area and mild atrophy in the left finger area.  

Given the sensory findings of numbness together with pain, 
and mild weakness, a rating for moderate incomplete paralysis 
of the lower radicular group is warranted on the right.  A 
severe rating is not warranted given the largely sensory 
impairment and the mild nature of the additional symptoms.  
These symptoms have been present for most of the period since 
September 23, 2002.  Hence, a rating of 40 percent is 
warranted based on moderate incomplete paralysis of the lower 
radicular group of the major upper extremity.  Diagnostic 
Code 8512.  Because the additional non-sensory impairments 
are mild, a rating based on severe incomplete paralysis is 
not warranted.

The Veteran has the same neurologic impairments on the left 
with the addition of atrophy of muscles in the left hand; 
some of this atrophy has been characterized as marked.  He 
has also been found to have diminished grip strength.  
Resolving reasonable doubt in his favor a 40 percent rating 
based on severe incomplete paralysis is warranted.  Because 
he does not have complete paralysis of the fingers of the 
hand, the disability does not approximate complete paralysis 
and a rating in excess of 40 percent is not warranted.

In addition, the neurologist determined that the Veteran's 
previously diagnosed carpal tunnel syndrome was actually a 
ganglion cyst of the wrist that was currently asymptomatic.  
Radiological reports have consistently shown cervical disc 
protrusion and nerve compression and the Veteran has 
complained of radiating pain and numbness from his neck 
during examinations and at both his hearings.  

Ratings in excess of 20 percent for bilateral neurological 
impairment resulting from cervical disc disease are not 
warranted as the Veteran has not manifested incomplete 
paralysis of the upper extremities that most nearly 
approximates moderate.  The impairment has been sensory in 
nature with additional mild atrophy noted by the January 2003 
VA examiner and only mild cervical disc compression shown on 
a February 2002 MRI.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating or separate ratings other 
than those discussed above, but has found none.  In addition, 
the Board has considered the doctrine of reasonable doubt but 
has determined that it does not provide a basis for higher 
initial ratings beyond those granted in this decision.

V.  Right Clavicle

Legal Criteria

The Veteran's residuals of a right clavicle fracture are 
currently rated as 20 percent disabling under Diagnostic Code 
5201 pertaining to limitation of motion of the shoulder.  It 
provides for a 20 percent evaluation for limitation of motion 
of the major or minor arm when motion is possible to the 
shoulder level.  Limitation of motion to midway between the 
side and shoulder level warrants a 20 percent evaluation for 
the minor arm and a 30 percent evaluation for the major arm.  
Limitation of motion to 25 degrees from the side warrants a 
30 percent for the minor arm and 40 percent for the major 
arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For the period prior to December 8, 2005, the Veteran 
received a noncompensable evaluation under Diagnostic Code 
5203 for impairment of the clavicle or scapula.  This 
diagnostic code provides that malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

Diagnostic Code 5202 for impairment of the humerus provides 
for a 30 percent evaluation for recurrent dislocation of the 
scapulohumeral joint of the major extremity with frequent 
episodes and guarding of all arm movements, and a 20 percent 
rating for the minor arm; with infrequent episodes and 
guarding of movement only at shoulder level, a 20 percent 
evaluation is appropriate for either arm.  Malunion of the 
humerus, with marked deformity, warrants a 30 percent rating 
for the major arm and a 20 percent evaluation for the minor 
extremity; a 20 percent rating is for assignment for 
malunion, with moderate deformity of either extremity. 

Analysis

The Veteran has incurred multiple injuries to his right 
clavicle and shoulder.  While his residuals of a fractured 
clavicle are service-connected, he is not in receipt of 
service connection for his work-related right rotator cuff 
tear.  The January 2003 and March 2003 

VA examiners found that the Veteran's shoulder limitation of 
motion was not due to his service-connected disability, 
however, several other VA examiners have noted that it is 
difficult to separate the symptomatology associated with each 
individual disability, and the other March 2003 VA examiner 
determined that the Veteran's shoulder pathology was related 
to his service-connected clavicle fracture.  Therefore, 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the pain and limitation of motion associated with 
the Veteran's right shoulder should be considered when rating 
the residuals of the right clavicle fracture.  

For the period prior to December 8, 2005, the Veteran's most 
limited right shoulder motion was recorded at the March 2003 
VA examination when flexion was to 135 degrees and abduction 
was to 140 degrees, after repetitive testing.  Internal 
rotation was to 45 degrees and external rotation was to 90 
degrees.  Even with consideration of functional factors, 
range of motion of the Veteran's arm was clearly not limited 
to the shoulder level.  Therefore, a compensable rating is 
not warranted based on limitation of motion of the arm under 
Diagnostic Code 5201.

A compensable evaluation is also not warranted for the period 
prior to December 8, 2005, for impairment of the clavicle or 
humerus.  Throughout this period, X-rays show that the right 
clavicle was well-healed with no evidence of bony abnormality 
or deformity.  Accordingly, a compensable rating is not 
warranted under Diagnostic Codes 5202 or 5203.

For the period beginning December 8, 2005, the evidence does 
not warrant a rating in excess of 20 percent.  Range of 
motion of the arm was most limited upon VA examination in 
September 2008 when flexion was to 85 degrees, abduction was 
to 70 degrees, and external and internal rotation were to 45 
degrees.  There was no additional loss of motion or function 
upon repetitive testing.  

While internal rotation of the Veteran's arm was limited to 
midway between the side and shoulder level, the Veteran was 
also able to externally rotate his arm to 45 degrees above 
shoulder level, therefore motion of the arm was not limited 
to midway between the side and shoulder.  In addition, 
although the Veteran was not able to perform range of motion 
testing during a January 2006 VAMC examination, he had no 
such difficulties during VA examinations in December 2005, 
July 2008, and September 2008.  

Furthermore, the Veteran testified in January 2007 that he 
could move his arm to the three o'clock position, that is, to 
the shoulder level.  Therefore, an evaluation in excess of 20 
percent for limitation of the arm is not warranted for this 
period under Diagnostic Code 5201.

An increased rating is also not appropriate for the period 
beginning December 8, 2005, under Diagnostic Codes 5202 and 
5203 for impairment of the clavicle or humerus.  The Veteran 
is currently in receipt of the maximum possible rating under 
Diagnostic Code 5203 and there is no evidence of recurrent 
dislocation of the scapulohumeral joint.  The December 2005 
VA examiner noted only some thickening of the clavicle on X-
ray, and there have been no objective findings of 
dislocation.  

Accordingly, the residuals of the fractured right clavicle 
most nearly approximate the currently assigned noncompensable 
and 20 percent evaluation for the periods before and after 
December 8, 2005, respectively. 

VI. Brachial Plexus

The Veteran's residuals of a brachial plexus injury are 
currently rated under the provisions of 38 C.F.R. § 4.124a 
(Diseases of the Peripheral Nerves) and Diagnostic Code 8510 
(paralysis of upper radicular group, fifth and sixth 
cervicals).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type give for 
each nerve. When the involvement is wholly sensory, the 
rating should be for the "mild" or at most "moderate" degree.  
38 C.F.R. §§ 4.120, 4.124a (2008)

Under Diagnostic Code 8510, a rating of 70 percent is 
assignable for complete paralysis of the major extremity (all 
shoulder movements lost or severely affected, hand and wrist 
movements not affected). A rating of 50 percent is assignable 
for severe incomplete paralysis of the major extremity. A 
rating of 40 percent is assignable for moderate incomplete 
paralysis of the major extremity. A rating of 20 percent is 
assignable for mild incomplete paralysis of the major 
extremity.

Although service connection is currently in place for 
residuals of a brachial plexus injury, the March 2003 and 
July 2008 VA examiners noted there was no confirmation that 
the Veteran had incurred an injury of brachial plexus due to 
the lack of corroboration during nerve conduction tests, and 
the lack of evidence of a brachial plexus lesion.  In 
addition, the January 2003 VA examiner who diagnosed an 
assumed brachial plexus injury determined that the nerves had 
partially recovered.  

The VA neurologist who examined the Veteran in July 2008 
concluded that the Veteran's neurological impairment to the 
upper extremities was caused by degenerative disc disease 
cervical spine.  This finding has been consistently confirmed 
by radiographic evidence of nerve impingement resulting from 
protruding discs.  

The evidence does not establish that the residuals of a 
brachial plexus injury include any neurological impairment 
and do not most nearly approximate mild incomplete paralysis.  
Where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not 
provide for a zero percent evaluation, as in Diagnostic Code 
8510, a noncompensable evaluation will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31 
(2008).

Therefore, the residuals of a brachial plexus injury 
contemplate the currently assigned noncompensable initial 
evaluation and a higher rating is not warranted.  

VII. Other Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an 
extraschedular rating: (1) the established schedular criteria 
must be inadequate to describe the severity and symptoms of 
the claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The rating criteria contemplate the Veteran's disabilities.  
The Veteran's cervical spine disc disease and residuals of a 
clavicle injury are manifested by symptoms such as limited 
painful motion, neurological impairment of the upper 
extremities, and thickening of the right clavicle.  As noted 
above, the Veteran currently has no residuals of a brachial 
plexus injury.  These manifestations are contemplated in the 
rating criteria.  The rating criteria are therefore adequate 
to evaluate the veteran's disabilities and referral for 
consideration of extraschedular rating is not warranted.























		(CONTINUED ON NEXT PAGE)
ORDER
An initial rating of 20 percent for degenerative disc disease 
of the cervical spine is granted for the period from August 
12, 2002 to September 22, 2002.

An initial rating of 20 percent for the orthopedic 
manifestations of degenerative disc disease of the cervical 
spine is granted for the period beginning September 23, 2002.

An initial rating of 40 percent for the neurologic 
manifestations of degenerative disc disease of the cervical 
spine in the right upper extremity is granted for the period 
beginning September 23, 2002.  

An initial rating of 40 percent for the neurologic 
manifestations of degenerative disc disease of the cervical 
spine in the left upper extremity is granted for the period 
beginning September 23, 2002.  

Entitlement to higher initial ratings for residuals of a 
right clavicle fracture, rated as noncompensably disabling 
for the period prior to December 8, 2005, and as 20 percent 
disabling thereafter, is denied.

Entitlement to an initial compensable rating for residuals of 
a brachial plexus injury is denied.  


REMAND

During his October 2005 hearing, the Veteran testified that 
he was unable to work due to his service-connected cervical 
spine disability and residuals of injuries to the right 
clavicle and brachial plexus.  Furthermore, during VA 
examinations throughout the claims period, the Veteran has 
reported that his neck and right shoulder pain prohibit him 
from working.

The Court has recently held that a request for TDIU, whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the initial adjudication of a claim.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of an initial rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

While the Court has determined that the Veteran's claim for 
TDIU is part of his claims for initial increased ratings 
currently on appeal, the RO has not explicitly adjudicated 
the entitlement to TDIU.  The Veteran would therefore be 
prejudiced if the Board were to decide this claim without 
prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtainin 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).

Accordingly, the claim for entitlement to TDIU must be 
remanded to the RO for adjudication prior to the rendering of 
a decision by the Board on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  If the AOJ finds that it cannot grant 
TDIU on the basis of the current record, 
it should ask the examiner who provided 
the September 2008 examination to provide 
an opinion as to whether the Veteran's 
service connected disabilities would 
prevent him from obtaining and retaining 
gainful employment for which he would 
otherwise be quaflified.  The examiner 
should review the claims folders and 
provide a rationale for the opinion.

2.  If TDIU is not granted, the AOJ 
should issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


